DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 38-64 have been examined.
Claims 1-37 are canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 02/23/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 Applicant is of the opinion that claims are not directed to abstract idea. Applicant has claimed a practical application of the exception such as improvement to an individual travel process. Further claims recite additional elements that integrate the judicial exception into a practical application. Additionally, Applicant is of the opinion that Office has not identified a prior art reference that establishes that Applicant’s claimed exit collection device was well know and claimed features are not well-understood, routine or conventional. However, Examiner respectfully disagrees. 
The claims are directed to performing an access control which is an abstract idea. Claims recite “capturing biometric information…; capturing biographic information….; generating an entry record…; storing the entry record…; determining expected flight time…; identifying…; generating a list…; sending the exit…; storing…; capturing exit…; determining whether data…; providing a match…; computing a percentage…; determining whether the percentage…; prevent…; allow....” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps of capturing biometric and biographic information, generating and storing a record,  determining flight time, generate and send the list information; capturing biographic information and compare with the stored information, determining percentage match based on the percentage match perform actions which is a process that deals with commercial or legal interactions because its enforcing agreement or rights. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).   
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as entry collection device, exit collection device, central resource, first, second and third processors, access control device merely use a computer as a tool to perform an abstract idea. Specifically, entry collection device, exit collection device, central resource, first, second and third processors, access control device perform the steps of capturing biometric and biographic information, generating and storing a record, determining flight time, generate and send the list information; capturing biographic information and compare with the stored information, determining percentage match based on the percentage match perform actions. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of entry collection device, exit collection device, central resource, first, second and third processors, access control device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of access control. As discussed above, taking the claim elements separately, entry collection device, exit collection device, central resource, first, second and third processors, access control device perform the steps of capturing biometric and biographic information, generating and storing a record, determining flight time, generate and send the list information; capturing biographic information and compare with the stored information, determining percentage match based on the percentage match perform actions. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of access control. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claims are not patent eligible. 
With respect to Applicant arguments “Office has not identified a prior art reference that establishes that Applicant’s claimed exit collection device was well know” Examiner notes that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty (See July 2015 Update: Subject Matter Eligibility, p. 3, Section III). Further with respect to “claimed features are not well-understood, routine or conventional” Examiner unable to locate rejection based on well-understood, routine and conventional. Therefore, arguments are moot.
Claim Objections
Claims 47-51 are objected to because of the following informalities: claim 38 from which claims 47-51 depends from recites “if the percentage match is not above the match threshold…; if the percentage match is above the match threshold…failed match”. In case, when the method determines passed match, then determination of failed match will not occur. Therefore, it is unclear the manner claims 47-48 further limits the claim 38. On the other hand, in case, when the method determines failed match, then determination of passed match will not occur. Therefore, it is unclear the manner claims 49-51 further limits the claim 38.  Appropriate correction is required

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 38-63 are directed to a method and claim 64 is directed to an apparatus. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to performing an access control which is an abstract idea. Claims recite “capturing biometric information…; capturing biographic information….; generating an entry record…; storing the entry record…; determining expected flight time…; identifying…; generating a list…; sending the exit…; storing…; capturing exit…; determining whether data…; providing a match…; computing a percentage…; determining whether the percentage…; prevent…; allow....” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps of capturing biometric and biographic information, generating and storing a record,  determining flight time, generate and send the list information; capturing biographic information and compare with the stored information, determining percentage match based on the percentage match perform actions which is a process that deals with commercial or legal interactions because its enforcing agreement or rights. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).   
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as entry collection device, exit collection device, central resource, first, second and third processors, access control device merely use a computer as a tool to perform an abstract idea. Specifically, entry collection device, exit collection device, central resource, first, second and third processors, access control device perform the steps of capturing biometric and biographic information, generating and storing a record, determining flight time, generate and send the list information; capturing biographic information and compare with the stored information, determining percentage match based on the percentage match perform actions. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of entry collection device, exit collection device, central resource, first, second and third processors, access control device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of access control. As discussed above, taking the claim elements separately, entry collection device, exit collection device, central resource, first, second and third processors, access control device perform the steps of capturing biometric and biographic information, generating and storing a record, determining flight time, generate and send the list information; capturing biographic information and compare with the stored information, determining percentage match based on the percentage match perform actions. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing access control. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Dependent claims further describe the abstract idea of performing access control. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim 58 recites “wherein the individual is located in a current country”. Under the broadest reasonable interpretation, this limitation is broad enough to include humans as components of the claimed method. MPEP §2105 states that if the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter (MPEP §2105).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 38 and 64 recite “the central resource determining an expected flight time for the individual; the central resource identifying a plurality of individuals that are likely to pass through the exit collection device at the expected flight time;” these limitations were not described in the specification.
Specification discloses: the central resource can be configured to build an initial list from, among other resources, information from the manifest and any updates that occurred prior to a criterion being met, updates handled via routine processing and not exception handling. An example of the foregoing is the central resource building the initial list the night before the flight is to occur and communicating the information at that, or near that time, or at some point in time prior to estimated departure of the flight. (See publication paragraph 0182). However, specification is silent with respect to the limitations above.
Claim 55 recites “wherein the exit record does not comprise an image” this limitation was not described in the specification. 
Specification discloses: Entry and exit records can be related by a unique identifier, e.g., a record number, a session number, a bar code, and combinations thereof. (See publication paragraph 0117) but does not disclose the above limitation.
Claim 59 recites “dynamically changing the match threshold for a positive match” this limitation was not described in the specification.
Specification discloses: dynamically change the threshold level. If for instance, a match is not made within the first three tries a system or device performing the method is programed to elevate the threshold level from a first level to a second or different threshold level to ensure system accuracy, avoid inadvertent mismatching, etc. In situations such as this, the first level can correspond to a match level that is typically obtained for the majority or a substantial majority of the population being screened, while the higher level corresponds to a heightened level of scrutiny that a smaller percentage of the population of the individuals being screened meet or exceed. The threshold level can dynamically change based on other criterion, such as image quality or historical information is missing/corrupted for another type of biometric information. (See publication paragraph 0238) but does not describe the limitation above.
Claim 60 recites “the biometric information captured by the exit collection device, two times if the percentage match is determined to be below the percent match” this limitation was not described in the specification. 
Specification discloses: The algorithm may be programed to weigh the inconsistency or omitted information and provide a corresponding output, e.g., ignore the inconsistency as it is below a threshold, recommend additional questioning, heightened biometric screening, refer for secondary screening, communicate with a third party (e.g., law enforcement). The algorithm in the preceding instance can be programed to do so in an adaptive manner. (See publication paragraph 0156) but does not described limitation above.
Claims 39-63 are also rejected as each depends from claim 38. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38 and 64 recite “the matching module computing a percentage match by comparing the biometric information captured by the entry collection device and the biometric information captured by the exit collection device”.  There is insufficient antecedent basis for the “biometric information captured by the exit collection device”. In other words, there is missing step with respect to capturing by the exit collection device the biometric information, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Claims 39-63 are also rejected as each depends from claim 38.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685